10

1]

12

13

14

15

16

17

18

19

20

pall

22

23

Case 2:20-cv-01174-RSM Document 5 Filed 08/03/20 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

Jessica Benton, No.

V.

Plaintiff,
DECLARATION OF JESSICA BENTON

City of Seattle,

Defendant.

 

 

 

I, Jessica Benton, declare and state as follows:

1.

The information contained in this declaration is true and correct to the best of my
knowledge, and I am of majority age and competent to testify about the matters set
forth herein.

I am a resident of Seattle and am a child mental health specialist and researcher.

I have attended protests in Seattle prior to July 25, 2020.

I attended the protest in Seattle during the afternoon on July 25, 2020 and I brought
chemical goggles that I borrowed from a friend as protective gear.

When the march got to Cal Anderson Park I heard explosions and saw tear gas
being deployed. I was with the march for 45 minutes before I had to leave because
what I was wearing was insufficient when Seattle Police Department officers
deployed noxious gases into the crowd.

Because I have asthma and use an inhaler, I face threat of hospitalization and

serious injury if I am in a space where tear gas is deployed.

 
10

1]

12

13

14.

15

16

17

18

19

20

21

22

23

 

 

Case 2:20-cv-01174-RSM Document 5 Filed 08/03/20 Page 2 of 2

7. Thad to leave the protest.

8. After attending that protest, where the use of gases was repeated and extensive, I set
about to get a gas mask so I could return to protest safely.

9. I called 5 hardware stores and spent 3 hours looking for a gas mask and none of the
stores had any available in stock.

10. I finally found and ordered a gas mask online for $79.23 — a hardship for me, but I
felt it necessary.

11. Until my gas mask arrived, I did not feel comfortable protesting against police
brutality where Seattle Police Department officers would be in attendance. I would
have felt able to protest without a gas mask if Seattle Police Department officers
were prevented from using chemical agents, projectile guns, and blast balls.

Executed this 38 day of August, 2020 at Seattle, WA.
I declare under penalty of perjury under the laws of the United States and the

d correct,

   
  

State of Washington that the foregoing is t

 
